Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “flushing the MF/UF unit with the NF/RO permeate, wherein at least a portion of the NF/RO permeate used to flush the MF/UF unit is first used to flush the NF/RO unit” renders the claim indefinite because it is unclear whether the “flushing” in this claim is same as “flushing” of claim 8. Claim 8 recites flushing to be performed from a feed side of the MF/UF unit, however, claim 9 fails to recite whether the flushing is forward flushing or back flushing. Same applies to claims 11, 15 and 17.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0127388 (hereinafter referred as “Ando”), in view of.
Regarding claims 8, 11 and 15, Ando teaches a process for treating water comprising steps of filtering the water through an UF unit (50) generating filtered water, supplying the filtered water to RO unit (51) to produce RO permeate (3), and flushing UF unit with the RO permeate, wherein flushing the UF unit comprises flushing through a feed side of the UF unit (Ando discloses chemical cleaning step wherein permeate 3 or concentrate 4 is used along with a cleaning chemical to flush the UF unit, refer paragraphs [0091]-[0099]). Ando also teaches flushing UF unit 50 by supplying flushing water by opening valve 115 and actuating pumps 102 and 104 [0088]. Since Ando discloses use of either concentrate or permeate to wash the membranes of UF, it would have been an obvious matter of choice to one of ordinary skill in the art to use concentrate or permeate to wash the UF unit.
Regarding claim 10, Ando also teaches backwashing the MF/UF unit [0075].

Claims 9, 12, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ando, in view of US 10633261 (hereinafter referred as “Bondurant”).
Regarding claims 9 and 12-17 Ando teaches limitations of claim 8 as set forth above. Ando does not teach flushing the MF/UF unit with the NF/RO permeate, wherein at least a portion of the NF/RO permeate used to flush the MF/UF unit is first used to flush the NF/RO unit.
Bondurant teaches a process for treating water comprising steps of filtering water through UF unit (40, 42), and further filtering the filtered water through NF unit (65), and .
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777